        Case 2:18-cv-00556-MCE-AC Document 10 Filed 09/25/19 Page 1 of 2


  DOLL AMIR & ELEY LLP
1 HUNTER R. ELEY (SBN 224321)
2 heley@dollamir.com
  AMY I. BORLUND (SBN 205361)
3 aborlund@dollamir.com
  725 S. Figueroa Street, Suite 3275
4 Los Angeles, California 90017
5 Tel: 213.542.3380
  Fax: 213.542.3381
6
  Attorneys for Defendant,
7 CAPITAL ONE BANK (USA), N.A.
8
9                        UNITED STATES DISTRICT COURT
10       EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO DIVISION
11
12                                               Case No. 2:18-CV-00556-MCE-AC
                                                 Assigned to the Hon. Judge Morrison
13 SANDRA ESPARZA,                               C. England, Jr.; referred to Magistrate
14         Plaintiff,                            Judge Allison Claire

15 v.
16 CAPITAL ONE, NATIONAL                         STIPULATION FOR DISMISSAL
   ASSOCIATION, AND DOES 1                       OF ENTIRE ACTION
17 THROUGH 100 INCLUSIVE,
18                                               [[Proposed] Order Submitted
            Defendants.                          Herewith]
19
                                                 Complaint Filed: March 19, 2018
20
21
22
23
24
25
26
27
28

                  STIPULATION FOR DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
                                 Case 2:18-cv-00556-MCE-AC Document 10 Filed 09/25/19 Page 2 of 2


                           1 TO THE HONORABLE COURT HEREIN:
                           2        Plaintiff Sandra Esparza (“Plaintiff”), by and through her counsel of record,
                           3 Elliot Wayne Gale of Gale Angelo Johnson & Pruett P.C., and Defendant Capital One
                           4 Bank (USA), N.A., erroneously named as Capital One, National Association, by and
                           5 through its counsel of record, Hunter R. Eley of Doll Amir & Eley LLP, (collectively,
                           6 the “Parties”) hereby stipulate as follows:
                           7        WHEREAS, the Parties previously entered into an agreement to settle the
                           8 instant action; and
                           9        WHEREAS, performance under that agreement is now completed;
                          10        THEREFORE, the Parties stipulate that this entire action now be dismissed
                          11 with prejudice.
                          12        IT IS SO STIPULATED.
D OLL A MIR & E LEY LLP




                          13
                          14 DATED: September 25, 2019              GALE ANGELO JOHNSON & PRUETT PC
                          15
                                                                    By: /s/ Elliot Wayne Gale
                          16                                           Elliot Wayne Gale
                          17                                        Attorneys for Plaintiff
                                                                    SANDRA ESPARZA
                          18
                          19 DATED: September 25, 2019              DOLL AMIR & ELEY LLP
                          20
                          21                                        By: /s/ Hunter R. Eley  .
                          22                                           Hunter R. Eley
                                                                       Amy I. Borlund
                          23                                        Attorneys for Defendant
                                                                    CAPITAL ONE BANK (USA), N.A.
                          24
                          25
                          26
                          27
                          28
                                                                           1
                                             STIPULATION FOR DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
